Citation Nr: 1409083	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record.

This case was previously before the Board in June 2010, when the Board reopened the claim for service connection for bilateral hearing loss, but remanded the underlying claim on the merits and remanded the claim for entitlement to service connection for basal cell carcinoma, for additional development.  This case was again before the Board in September 2011, and the Board remanded the claims of entitlement to service connection for hearing loss and entitlement to service connection for basal cell carcinoma, for additional development.  

The issue of entitlement to service connection for basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was demonstrated on examination for induction to active service, and the most probative evidence of record does not demonstrate that it is at least as likely as not that the pre-existing bilateral hearing loss was aggravated by such service.



CONCLUSION OF LAW

The Veteran's pre-existing hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in July 2010.  The July 2010 examination report contained sufficient evidence by which to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  As such, the examination report is adequate to decide the claim of service connection.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims, (Court) held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in rating a service-connected disability.  The July 2010 VA examination report does not address any functional effects caused by a hearing disability, but the Board, in the decision below, denies service connection, thus there will be no rating.  Therefore, a remand for compliance with Martinak is not warranted.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing in April 2010 the issues on appeal were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder based on direct incurrence.  He may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

A review of the STRs reveals that an induction examination was conducted in November 1965.  An audiometric examination was conducted at that time which showed puretone thresholds at 500, 1000, 2000 and 4000 Hertz, when converted to current ANSI units, were 25, 15, 15 and 5 respectively, in the right ear, and 35, 25, 20 and 15, respectively in the left ear.  The VA recognizes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  At the November 1965 audiometric examination, the Veteran was found to have defective hearing and it was listed in the summary of defects and diagnoses on the examination report and he was assigned an H-2 profile.  As such, bilateral hearing loss was demonstrated on examination for entrance to service.  

Both the June 2010 and September 2011 Board remand directives specified that the audiological examiner should opine whether there was clear and unmistakable evidence that the Veteran had hearing loss in either ear that preexisted service, and if so, whether there was clear and unmistakable evidence that such pre-exiting hearing loss did not undergo chronic increase in service.  The July 2010 VA audiological examiner did not address this question.  The January 2012 VA audiological examiner stated the Veteran had normal hearing bilaterally on induction and discharge.  The August 2012 VA audiological examiner also stated the Veteran had normal hearing bilaterally, even when the induction examination results were converted to current ANSI standards.  Neither the January 2012 or the August 2012 VA audiological examiners found a hearing defect, infirmity, or disorder noted at entrance, and specifically opined that the Veteran had normal hearing at the induction examination.  However, such clinical opinions do not usurp the law as set forth.  Hensley, 5 Vet App. at 157.  As such, the presumption of soundness on entrance does not apply as the Board must consider service connection on the basis of aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304, Wagner 370 F.3d at 1163.  

As discussed above, the evidence documents that the Veteran's bilateral hearing loss preexisted service.  There is nothing in the record that contradicts this clinically demonstrated fact on entrance examination.  Further, the medical evidence, including reports of VA audiologic tests in September 2004 and July 2010, shows that the Veteran currently has bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013).  However, the most probative evidence of record does not demonstrate that the Veteran's bilateral hearing loss chronically worsened due to service.  An audiometric examination was conducted at the time of the January 1968 separation examination which showed puretone thresholds, in ANSI units, at 500, 1000, 2000 and 4000 Hertz, were 0, 0, 0 and 0 respectively, in the right ear, and 5, 5, 0 and 5, respectively in the left ear.  Additionally, the July 2010, January 2012 and August 2012 VA examiners stated there was no significant shift in in the Veteran's hearing thresholds from induction to discharge.  The audiograms from service support this conclusion, with puretone thresholds at separation not being worse than when measured at induction.  Finally, the August 2008 private medical statement, from Dr. A. S., did not address the Veteran's hearing loss on the basis of aggravation.  

In his initial application for service connection for hearing loss, received in July 2004, and in testimony at the April 2010 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he had hearing loss due to exposure to loud noise in service.  However, objective clinical evidence of record demonstrates bilateral hearing loss existed prior to service.  The Veteran has not asserted that his pre-existing bilateral hearing loss chronically increased in service.  Nevertheless, the Board notes that his DD Form 214 demonstrates that his military occupational specialty was heavy vehicle driver, and that he received a decoration as a rifle sharpshooter.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his military service.  38 U.S.C. § 1154(a) (West 2002).  However, while the Veteran is competent to report experiencing impaired hearing, he is not competent to assess that there was chronic worsening of his hearing loss due to military service, as such requires technical findings on audiometric evaluation.  He has not been shown to have such requisite knowledge or training.  Additionally, as referenced above, audiometric evaluation on separation from service, when compared to audiometric findings noted on examination for entrance to service, contradicts such assertion.  As such, the Board finds that the preponderance of the evidence is against a finding that there was a chronic increase in severity of the Veteran's bilateral hearing loss due to service.  There being no increase, the disability cannot be said to have been aggravated.  38 C.F.R. § 3.306.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

As to the issue of entitlement to service connection for basal cell carcinoma, the Board finds that the development requested by the Board's June 2010 and September 2011 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's June 2010 and September 2011 remand directives instructed, in pertinent part, that the Veteran be provided a VA examination to ascertain the nature and likely etiology of the claimed basal cell carcinoma.  In each remand, the VA examiner was asked to clearly outline the Veteran's skin and sun exposure history and to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's basal cell carcinoma was caused by sun exposure in service.

However, the resulting July 2010 VA skin examination and May 2011 VA addendum opinion did not outline the Veteran's skin and sun exposure history. Additionally, the October 2011 and February 2012 VA examination notes did not provide the requested information either.  However, the October 2011 examiner did note that the Veteran had sun exposure prior to, during and after military service and the February 2012 examination note stated the veteran experienced intensive sun exposure in service.  However, in opining that the sun exposure during military service did not cause the basal cell carcinoma, neither examination note distinguished the Veteran's in-service sun exposure from his post-service sun exposure, or explained why the Veteran's post-service sun exposure, but not in-service sun exposure, caused the basal cell carcinoma.  This is particularly relevant as the Veteran testified, in April 2010, with respect to his 31 years of warehouse employment, he worked inside buildings with little sun exposure and that during his Vietnam service he took his shirt off and rolled the top of the truck back.  

Additionally, the September 2011 remand directive specifically instructed the VA examiner to address an August 2008 private medical statement from Dr. A. S., which stated that the Veteran's basal cell carcinoma, removed in that office 7 years earlier, "could be related to sun exposure over his lifetime and certainly would have been made worse by sun exposure when he was in the military."  The October 2011 VA examiner stated he re-reviewed the 2008 report from Dr. A. S., and stated he agreed with the 2008 report from Dr. A. S.; however, an explanation of specifically what aspect of Dr. A. S. 2008 opinion was agreed with, was not provided, which is relevant as such agreement appears to contradict to the overall opinion proffered by the October 2011 VA examiner, who stated that sun exposure during military service did not cause or aggravate the basal cell skin exposure.  As a result, the Board finds that the October 2011 and February 2012 VA examination notes are inadequate, and additional development is required.  See Barr, 21 Vet. App. at 312 (2007).

Also, updated VA treatment records should be obtained and associated with the claims file.  In June 2010, the Veteran's representative requested that VA obtain records from the Minneapolis VA Medical Center (VAMC).  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Minneapolis VA Health Care System, to include the Minneapolis VAMC, and all associated outpatient clinics, since October 2009, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since October 2009, from the Minneapolis VA Health Care System, to include the Minneapolis VAMC, and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any basal cell carcinoma that was diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.

The examiner should: (1) clearly outline the Veteran's military service, and nonmilitary service, skin and sun exposure history; and (2) provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's basal cell carcinoma was caused by sun exposure in service.  In rendering the nexus opinion, if the causative effect of any period of sun exposure is found to be distinguishable from sun exposure in service, the examiner must specify the basis for finding such distinction.

The examiner is also asked to specifically address the 2008 private medical opinion from Dr. A.S. and to provide a rationale for any agreement or disagreement expressed.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner is requested to provide a rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


